DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 2/22/2022 in relation to application 16/716,565.
The instant application claims benefit to Foreign application EP19305612.4 with a priority date of 5/13/2019.
The Pre-Grant publication # US20200365050 is published on 11/19/2019
Claims 2, 12 cancelled. Claims 1,3-11 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11  are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 5431569 A  to Simpkins et al. (Simpkins) in view of US Patent Application Publication Number US 20190244537 A1 to Liberatore et al. (Liberatore).

Claim 1. Simpkins teaches a system for simulating pilot controls (Fig.1 element 10), comprising: 
one or more computer-controlled arms arranged to be mounted in a cockpit environment (Fig.8, 9, 10A-C  various computer-controlled positions of arms mounted in the cockpit frame) and
having a plurality of ranges of motion (col.2 lines 22-23 motion simulator with wide range) and trajectories ( col.4 lines 54-68; col.5 lines 1-59 Yawing motion, swiveling of plates, pivoting, T-shaped bar movements, U-shaped cockpit frame etc. all contribute to various motion trajectories) and 
configured to receive a control member for operation by a pilot  (col.4 lines 42-46 computer driven configuration to controlling stick or arm movement operations by the simulating pilot operator; col.4 lines 25-29 hand grips for control member).
Liberatore, however, teaches  flight simulator display comprising of a computer configured to send commands to the one or more computer-controlled arms to control position and/or movement of the arm(s) and to control force feedback (¶0009  training terminal configured to run the flight software and to generate the simulated flight environment, the training terminal also being configured for connection to a network; Para 0022, 0023 simulation software sends command signals to use control functions. Control inputs a yoke or control stick, joystick movements, and other input devices like kit to include feedback devices. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator computer configuration to send commands to the one or more computer-controlled arms to control positions and /or movement of the arm(s) and to control force feedback as taught by Liberatore, into the simulatring pilot training system of Simpkins, in order to control certain aspects of a large  simulated environment  with an easily transportable simulating system (Liberatore:Para 0004,0006)  
Claim 3. Simpkins teaches the system of claim 1, further comprising: a flight simulator display and means for providing feedback of position and/or movement of the one or more computer-controlled arms to the flight simulator display (col. 2. lines 19-21 user experiences motions that are displayed on the screen of a computer).Claim 4. Simpkins teaches the system of claim 3, wherein the flight simulator display comprises a screen (col.3-line 10 computer simulator screen).Claim 6. Simpkins teaches the system of claim 1, wherein the control member comprises a handle (col.6-line 67 handle) .

Claim 7.  Simpkins teaches the system of claim 1, wherein the control member comprises a pedal (col.5 lines 26-29 connected foot pedals).Claim 8. Simpkins teaches a cockpit simulator comprising: a pilot seat and a system for simulating pilot controls as claimed in claim 1 (Fig.4 simulating pilot controls) ; wherein the one are more computer controlled arms are located relative to the pilot seat such that the control grip, when mounted on the one are more computer controlled arms can be held and moved by a pilot when seated in the pilot seat (Fig.2 elements 32,82,84 control grip and computer controlled arms that be held and moved by a trainee when seated in the pilot seat).Claim 9. Simpkins teaches the cockpit simulator of claim 8, wherein the one is more computer-controlled arms are located in front of the pilot seat (Fig.2 seat element 32 element 82 Front arm).
Claim 5. Simpkins teaches the system of claim 3, but the flight simulator display does not comprise of any virtual reality headset. 
Liberatore, however, teaches  flight simulator display comprising of a virtual reality headset (¶0023  A virtual reality headset, or head mounted display (HMD), in a kit). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator display comprises a virtual reality headset as taught by Liberatore, into the system of Simpkins, in order to provide quick control on visual  parameters contributing towards achieving an overall goal.

Claim 10. Simpkins teaches the cockpit simulator of claim 8, but one or more computer-controlled arms are located above the pilot sea
Liberatore, however, teaches cockpit simulator wherein the one or more computer-controlled arms are located above the pilot seat (Fig.5 elements 550,570 arms positioned for multiple degrees of freedom with location above seat pan). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator wherein the one or more computer-controlled arms are located above the pilot seat as taught by Liberatore, into the system of Simpkins, in order to provide quick steering control.

Claim 11. Simpkins teaches the cockpit simulator of claim 8, the one or more computer-controlled arms are not disclosed to be located behind the pilot seat. Liberatore, however, teaches  cockpit simulator wherein the one or more computer-controlled arms are located behind the pilot seat (Para 0009, arms and seat pan are movable with six degrees of freedom position; support being adjustable relative to the seat pan to configure their respective positions in conformity with a particular aircraft cockpit such that an option to place behind seat location for multiple degrees of freedom is clearly installed). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the flight simulator wherein the one or more computer-controlled arms are located above the pilot seat as taught by Liberatore, into the system of Simpkins, in order to provide comfortable control on the steering handles.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on 2/22/22 have been considered.
Amendments overcome the objections.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Claim amendment “for use in determining optimal pilot control design” and to include of narrower version for control position is simply an indication of use for specific simple pilot manipulating of arms etc. in cockpit that would not amount to patentable distinguishing factors. 
Applicant of pages 4,5 indicated correctly cockpit simulators of prior art combinations relates to flight simulator for pilot training . The other arguments related to that the prior art combination for an actual aircraft cockpit design possibility for easily and quickly determining optimal layout and design of cockpit controls is not in commensuration of claim amendments. However,applicant has not claimed that the control members such as: the linkage on the robotic arm are to be given special attention. If properly claimed they need to be given further review.
Applicant has argued that the simulators in prior art  is not, like in the present invention, being used for the purposes of designing a cockpit layout. This is again an argument how a product is used and is respectfully traversed.  The prior art combination positions are varied for control member so a pilot is able to test out different configurations. Even for a predetermined optimal position as well as for correct force feeling of the control member, various positions/orientations and feedback to the design system could be provided by prior art combination.
Applicant’s amendment of no  movement relative to the pilot on arms with multiple trajectories in response to a command from a computer to control the position and movement of the arms and to control force feedback are again not in commensuration of  the claim language It is understood by a PHOSITA that movement of the arms holding the control members will be in response to operation by the pilot as an essential part of flight simulators.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Z/             Examiner, Art Unit 3715      
May 11, 2022                                                                                                                                                                                   	

/ROBERT J UTAMA/             Primary Examiner, Art Unit 3715